Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-4-2006

Marin v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2727




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Marin v. Atty Gen USA" (2006). 2006 Decisions. Paper 1796.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1796


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 04-2727
                                      __________

                                   HENRY MARIN,
                                                       Petitioner

                                           v.

                            ALBERTO R. GONZALES,1
                        Attorney General of the United States,
                    U.S. BOARD OF IMMIGRATION APPEALS;
                           USCIS DISTRICT DIRECTOR,

                                                    Respondents.
                                      __________

                       On Petition for Review of an Order of the
                        Immigration and Naturalization Service
                           Board of Immigration Appeals
                                (BIA No. A95-429-651)

                                      __________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 December 5, 2005
                                      __________

           Before: RENDELL, FISHER, VAN ANTWERPEN, Circuit Judges

                                (Filed: January 4, 2006)


 1
   Attorney General Alberto Gonzales has been substituted for former Attorney General
John Ashcroft, the original respondent in this case, pursuant to Fed. R. App. P. 43(c).

                                           1
                                       __________

                                        OPINION
                                       __________

RENDELL, Circuit Judge.

               Petitioner Henry Marin appeals from the Final Order of Removal of the

Board of Immigration Appeals affirming a decision by the immigration judge denying

Marin’s Application for Asylum and Withholding of Removal. We conclude that Marin

did not demonstrate past persecution or a well-founded fear of future persecution on

account of his political opinions, and we will therefore affirm the Board’s order.2

        Marin was a Colombian national who entered the United States in March 2001 on

a non-immigrant visa that authorized him to remain for a temporary period and depart no

later than August 30, 2001. As is perhaps obvious, Marin overstayed his visa. He now

relies upon three threatening phone calls made to him at various times while he was in

Colombia as the basis for his claim of persecution and fear of future persecution.

        In December 1997 and January 1998, Marin received phone calls related to a

contract dispute involving the telecommunication company for which he worked. Three

years later, in January 2001, Marin received another threatening phone call in which

guerrillas demanded confidential information concerning his company’s customers. The


 2
     We have jurisdiction to review the Board of Immigration Appeals’ order under
8 U.S.C. § 1252(a).

                                             2
immigration judge questioned whether such threats were the true reason Marin left

Columbia, but concluded that even if they were, they were not based upon any of the five

grounds for asylum enumerated in the Immigration and Naturalization Act (“INA”). See

8 U.S.C. § 1101(a)(42)(A) (2000) (defining a “refugee” as a person who is “unable or

unwilling” to return to his or her country of origin “because of persecution or a

well-founded fear of persecution on account of race, religion, nationality, membership in

a particular social group, or political opinion”).

       We review the immigration judge’s determination, which is the final agency

decision here, for substantial evidence, treating the immigration judge’s findings as

“conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Borges v. Gonzales, 402 F.3d 398, 404

(3d Cir. 2005).

       We have little difficulty in denying the petition for review because, as determined

by the immigration judge, Marin offers no basis for a finding of past persecution, nor of

future persecution, let alone any finding that such adversity was or would be visited upon

him for one of the five enumerated grounds. The immigration judge denied the

application for asylum, and similarly denied withholding of removal and protection under

the Convention Against Torture. We conclude that this determination was supported by

substantial evidence in view of the lack of evidence of any persecution.

       Marin also alleges that the Board of Immigration Appeals violated his due process



                                               3
rights and abused its discretion by affirming without opinion the immigration judge’s

determination. We find that these arguments lack merit, see Dia v. Ashcroft, 353 F.3d

228, 239-43 (3d Cir. 2003), and will accordingly DENY the petition for review.

______________________




                                            4